Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 1 of 22 PageID #: 860




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF RHODE ISLAND



   DOROTHY FORTH, LISA BULLARD,          Case No: 1:20-mc-00007-MSM-PAS
   RICARDO GONZALES, CYNTHIA
   RUSSO, INTERNATIONAL                  Underlying Action:
   BROTHERHOOD OF ELECTRICAL             Civil No. 17-cv-2246
   WORKERS LOCAL 38 HEALTH AND           United States District Court
   WELFARE FUND, INTERNATIONAL           Northern District of Illinois
   UNION OF OPERATING ENGINEERS
   LOCAL 295-295C WELFARE FUND, AND      CLASS ACTION
   STEAMFITTERS FUND LOCAL 439, on
   Behalf of Themselves and All Others   ORAL ARGUMENT REQUESTED
   Similarly Situated,
                                         REPLY IN SUPPORT OF PLAINTIFFS’
         Plaintiffs,                     MOTION TO COMPEL NON-PARTY
                                         CAREMARK, LLC TO COMPLY WITH
         v.                              SUBPOENA

   WALGREEN CO.,

         Defendant.
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 2 of 22 PageID #: 861




                                                       TABLE OF CONTENTS

  Argument ........................................................................................................................................ 4
  I.         Caremark Concedes the Relevance of the Requested Communications ............................ 4
  II.        Complying with Plaintiffs’ Narrowly Tailored Requests for Communications
             Would Not Cause Caremark Any Burden that Is Undue .................................................... 7
             A.         Caremark Has Failed to Substantiate Its Claim of Burden ..................................... 7
             B.         Caremark Grossly Distorts the Factual Record ...................................................... 9
             C.         Caremark Demonstrates Its Failure to Meet and Confer Consistent
                        with an Open and Transparent Discovery Process ............................................... 12
             D.         Caremark Inappropriately Attempts to Collectivize Its Claim of Burden
                        by Reference to Other Subpoenas Brought by Other Parties, None of
                        Whom Are Currently Before the Court ................................................................ 14
  III.       Caremark is Not Entitled to Cost Shifting ........................................................................ 15
  Conclusion .................................................................................................................................... 18
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 3 of 22 PageID #: 862




                                                  TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

  Cases

  Apple, Inc. v. Samsung Elecs. Co.,
     No. 12-CV-0630-LHK PSG, 2013 WL 1942163 (N.D. Cal. May 9, 2013) ......................13, 15

  Axcan Scandipharm Inc. v. Ethex Corp.,
     Civil No. CV 07-2556, 2008 WL 11349882 (D. Minn. Dec. 31, 2008) ....................................8

  United States ex rel. Baker v. Walgreens, Inc.,
     No. 12-cv-300, ECF No. 22 (S.D.N.Y.) ....................................................................................6

  Brown v. Barnes & Noble, Inc.,
     No. 116CV07333RAKHP, 2019 WL 7168146 (S.D.N.Y. Dec. 23, 2019) ...................9, 10, 13

  Creative Machining & Molding Corp. v. CRC Polymer Sys., Inc.,
     No. CV 17-30043-MAP, 2018 WL 1440320 (D. Mass. Mar. 22, 2018) ...................................2

  High Rock Westminster St., LLC v. Bank of Am., N.A.,
     C.A. No 13-500S, 2014 WL 12782611 (D.R.I. June 17, 2014) ........................................16, 17

  Hopkins v. Buffalo Pumps, Inc.,
     No. C.A. 09-181, 2009 WL 4496053 (D.R.I. Dec. 1, 2009)......................................................4

  In re Keeper of Records,
      348 F.3d 16 (1st Cir. 2003) ......................................................................................................13

  In re New England Compounding Pharmacy, Inc. Prod. Liab. Litig.,
      No. MDL 13-2419-FDS, 2013 WL 6058483 (D. Mass. Nov. 13, 2013)...................................7

  In re World Trade Ctr. Disaster Site Litig.,
      No. 21 MC 100 (AKH), 2010 WL 3582921 (S.D.N.Y. Sept. 14, 2010) .................................17

  United States ex rel. Garbe v. Kmart Corp.,
     824 F.3d 632 (7th Cir. 2016) .....................................................................................................6

  Wells Fargo Bank, N.A. v. Konover,
     259 F.R.D. 206 (D. Conn. 2009)..............................................................................................17

  Statutes, Rules & Regulations

  Fed R. Civ. P. 45 ......................................................................................................................12, 15
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 4 of 22 PageID #: 863




         Plaintiffs Dorothy Forth, Lisa Bullard, Ricardo Gonzales, Cynthia Russo, International

  Brotherhood of Electrical Workers Local 38 Health and Welfare Fund (“IBEW Local 38”),

  International Union of Operating Engineers Local 295-295C Welfare Fund, and Steamfitters Fund

  Local 439 (“Plaintiffs”) respectfully submit this reply in further support of their Motion to Compel

  Non-Party Caremark, LLC to Comply with Subpoena (ECF No. 1) and the accompanying

  Memorandum of Law (ECF No. 7) (Plaintiffs’ “Motion”).

         In its Response (ECF No. 11), Caremark, LLC (“Caremark”) contends it has fully complied

  with Plaintiffs’ subpoena and that any further action on its part would be an undue burden and not

  proportional to the needs of the case. Caremark’s portrayal of its compliance efforts is laughable.

  It is facially unreasonable for Caremark to characterize any burden associated with performing a

  so-called “third” search as undue when it never should have undertaken the first two searches in a

  patently deficient manner without meaningfully engaging in a meet and confer process with

  Plaintiffs. Under the applicable legal standard, which Caremark fails to cite, Plaintiffs’ narrowly

  tailored requests directed to Caremark are relevant to Plaintiffs’ claims and Walgreens’ defenses

  and Caremark fails to carry its burden to show that any burden in complying with the subpoena

  would be undue.

         Caremark’s Response simply fails to offer the Court any legally sound reason to deny

  Plaintiffs’ Motion. First, Caremark grossly misstates the applicable legal standard, suggesting

  that a motion to compel cannot be granted unless Plaintiffs identify “specific documents they know

  exist, but that are missing, from the parties’ productions.” Courts, however, do not require movants

  to introduce evidence of absence, nor should they, otherwise motions to compel would be granted

  in only the rarest circumstances. Instead, courts apply the familiar framework that considers

  whether the documents sought are relevant and whether the burden associated with production is




                                                   1
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 5 of 22 PageID #: 864




  undue. A movant satisfies the correct legal standard by showing that there is a “gap in the

  documentary record.” Creative Machining & Molding Corp. v. CRC Polymer Sys., Inc., No. CV

  17-30043-MAP, 2018 WL 1440320, at *3 (D. Mass. Mar. 22, 2018). Plaintiffs have shown exactly

  that. Despite this, Caremark asks the Court to believe that following the issuance of a landmark

  decision regarding how “usual and customary” was meant to be interpreted and the initiation of

  the underlying action, Caremark – one of the nation’s largest pharmacy benefit managers

  (“PBMs”) and an entity alleged to be involved in the same scheme as Walgreens to fraudulently

  inflate usual and customary prices – did not communicate at all with Walgreens regarding these

  matters. That simply cannot be believed. And even though Plaintiffs are not required to make

  such a showing, as a factual matter, Plaintiffs have also shown that specific communications are

  absent from Walgreens’ and Caremark’s productions.           In particular, while Walgreens and

  Caremark have produced some communications relating to the contractual definition of “usual and

  customary,” neither entity has produced emails transmitting certain proposed edits to the

  contractual definition of “usual and customary,” or any communications regarding those proposed

  edits. (See Motion at 17-18.) Thus, Plaintiffs have demonstrated the relevance and reasonableness

  of their request for additional effort from Caremark to locate responsive information.

         Second, Caremark largely ignores that Plaintiffs ask the Court only to compel the

  production of documents related to Caremark’s communications with Walgreens.                  Thus,

  Caremark’s attempt to impress the Court by boasting about other documents it may have produced

  is of no moment because those documents were produced in response to requests that are beyond

  the ambit of Plaintiffs’ Motion. Caremark does not dispute that prior to Plaintiffs’ Motion, for the

  period 2016-2018, it produced only eight emails that were exchanged between Caremark and

  Walgreens.




                                                   2
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 6 of 22 PageID #: 865




         Third, Caremark’s Response contains a stunning concession that the search terms Plaintiffs

  ask Caremark to apply are reasonable because they are the exact same search terms that Caremark

  used as part of its initial unilateral search to identify responsive communications. Compare

  Response at 8 (“The parameters for this [initial] search were as follows . . . Search Terms: [1]PSC

  OR [2] Walgreen* and (usual w/2 cust*) OR [3](Walgreen* and (u pre/2 c))”) with Response at 2

  (“Plaintiffs seek an order compelling Caremark to run the following search . . . Search Terms:

  [1]PSC OR [2](Walgreen* and (usual w/2 cust*) OR [3](Walgreen* and (u pre/2 c)).).”) Caremark

  provides no explanation why it chose to use more restrictive terms for its second unilateral search,

  which it undertook to correct deficiencies with the initial search.

         Fourth, Caremark inappropriately attempts to collectivize its burden by reference to other

  matters that are not before the Court and are not part of the underlying action. Caremark cites no

  authority suggesting the service of a subpoena by other parties in other matters can establish that

  this subpoena presents an undue burden. Indeed, Caremark’s entire course of conduct evidences

  the mistaken presumption that the mere issuance of a subpoena presents an undue burden. That is

  not the law. And while Caremark claims that if the Court grants Plaintiffs’ Motion, engaging in a

  collaborative meet and confer process will be the “minimum” the company is required to undertake

  in other cases – an assertion that cannot be assessed except by reference to the substance of other

  subpoenas that are not before the Court – the converse is also true. If the Court accepts Caremark’s

  arguments, when Caremark is subpoenaed in the future, one of the nation’s largest PBMs will no

  longer consider it necessary to so much as meet and confer to discuss search terms.

         For the additional reasons set forth below, the Court should grant Plaintiffs’ Motion.




                                                    3
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 7 of 22 PageID #: 866




                                                  ARGUMENT

  I.        Caremark Concedes the Relevance of the Requested Communications

            Caremark does not dispute that the communications Plaintiffs seek are relevant to

  Plaintiffs’ claims and Walgreens’ defenses. By failing to present any argument to the contrary,

  Caremark has waived any challenge to the relevance of the requested communications. Hopkins

  v. Buffalo Pumps, Inc., No. C.A. 09-181 S, 2009 WL 4496053, at *8 (D.R.I. Dec. 1, 2009).

            As set forth in Plaintiffs’ Motion, the requested communications between Caremark and

  Walgreens emanate from a limited two-year span that saw the filing or unsealing of multiple

  actions challenging schemes to artificially inflate usual and customary prices, like the ones

  Walgreens and Caremark engaged in, as well as a critical contract negotiation that

                                                                                ” Caremark represents that the

  relevant custodians have 3,156 documents potentially responsive to Plaintiffs’ requests, a figure

  that represents less than 0.25% of the documents identified as potentially responsive in the

  underlying action. Thus, Plaintiffs’ requests are also proportional to the needs of the underlying

  action.

            Caremark attempts to muddy the record by citing its production of documents responsive

  to Plaintiffs’ other document requests. But those documents do not evidence the communications

  that are sought by Request Nos. 2, 3, or 4. Ex. 4 at 10.1 For example, Caremark erroneously

  claims that its production of a corporate policy document and testimony proffered in a different

  matter, Corcoran v. CVS Health, No. 15-cv-3504 (N.D. Cal.), “definitively” answers the question

  of whether Walgreens was required to report its Prescription Savings Club prices as its usual and



  1
         All references to “Ex.” are to the Declaration of Carey Alexander in Support of Plaintiffs’ Motion to
  Compel Non-Party Caremark, LLC to Comply with Subpoena (ECF No. 6) (“Alexander Decl.”).



                                                          4
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 8 of 22 PageID #: 867




  customary prices. Response at 5-6. But Corcoran addressed CVS’s scheme of artificially inflating

  usual and customary prices and CVS’s contracts with PBMs. The testimony in Corcoran does not

  and cannot address Walgreens’ contracts with Caremark. Further, while Caremark’s policy

  document may provide “Caremark’s view” as to the ultimate question in the underlying action,

  Response at 10, neither the document nor Caremark’s citation to dated out-of-circuit authority

  support Caremark’s argument that Walgreens’ contractual obligations have been “definitively”

  resolved such that communications regarding those obligations are no longer relevant.

         Critically, neither Caremark’s corporate policy nor the testimony from Corcoran evidence

  communications between Caremark and Walgreens that would be responsive to Request Nos. 2,

  3, or 4. Instead, Caremark’s corporate policy and the testimony from Corcoran are responsive to

  Request No. 7, which called for the production of Caremark’s “policies, procedures, practices,

  guidelines, or rules relating to the inclusion or consideration of prices offered under a Pharmacy

  Discount Program in the calculation, establishment, or reporting of a pharmacy’s ‘usual and

  customary’ price.” Ex. 4 at 10.

         Caremark questions whether Plaintiffs have sufficiently identified any gaps in its

  underlying production of documents, suggesting that the mere production of eight emails in a two-

  year stretch between one of the nation’s largest pharmacies and largest PBMs was not, by itself,

  evidence of a deficient production. As set forth in Plaintiffs’ Motion, Plaintiffs have every reason

  to believe that there are substantial gaps in the production of communications between 2016 and

  2018. The timeline of events overwhelmingly supports Plaintiffs’ conclusion. Corcoran, an action

  by consumers against Caremark’s parent, CVS, was filed in July 2015. No. 4:15-cv-3504, ECF

  No. 1 (N.D. Cal.). Sheet Metal Workers Local No. 20 v. CVS Pharmacy, Inc., an action by third-

  party payers against CVS, was filed in February 2016. No. 16-cv-46, ECF No. 1 (D.R.I.). The




                                                   5
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 9 of 22 PageID #: 868




  Seventh Circuit’s decision in United States ex rel. Garbe v. Kmart Corp. was decided in May 2016.

  824 F.3d 632 (7th Cir. 2016). The existence of a qui tam suit against Walgreens, in which the

  Department of Justice intervened, challenging Walgreens’ reporting of artificially inflated usual

  and customary prices to government payers, was unsealed in January 2017. See United States ex

  rel. Baker v. Walgreens, Inc., No. 12-cv-300, ECF No. 22 (S.D.N.Y.). And the underlying action

  was filed in March 2017. Forth, ECF No. 1. Yet, Caremark asks the Court to accept that it was

  able to identify only eight relevant communications between Caremark and Walgreens during this

  period.

            Plaintiffs know that relevant communications existed during this period. Soon after the

  underlying action was filed,



                  As set forth in their Motion, Plaintiffs explained that while they have some

  communications related to this negotiation, it is clear that certain communications are missing. In

  particular, while Caremark’s corporate policy distinguishes between programs where “[m]embers

  need to join a plan” and those where “the program gives the set price to all participants,”

  (Declaration of Grant Geyerman in Support of Non-Party Caremark, LLC’s Opposition to

  Plaintiffs’ Motion to Compel ECF No. 11, (“Geyerman Decl.”), Ex. 5 at CAREMARK_FORTH-

  000250 (ECF No. 11-6)), neither Caremark nor Walgreens produced any communications

  addressing the fact that



                                                                       . See Motion at 17-18 & Ex.

  33 at Walg_Forth_00153728. Communications regarding this change could have been identified

  through the application of proper search terms to the proper custodians for the proper time period,




                                                   6
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 10 of 22 PageID #: 869




  which demonstrates the inadequacy of Caremark’s prior search. Such communications would be

  directly responsive to Request No. 3, requesting the production of communications “concerning

  amendments to the definition of ‘usual and customary’ price in contracts,” and Request No. 4,

  requesting the production of communications “relating to the inclusion or consideration of the PSC

  Prices in the calculation, establishment, or reporting of its ‘usual and customary’ price for PSC

  Drugs.” Ex. 4 at 10.

         Plaintiffs have thus established the relevance of the communications sought.

  II.    Complying with Plaintiffs’ Narrowly Tailored Requests for Communications Would
         Not Cause Caremark Any Burden that Is Undue

         To establish that the burden presented by a subpoena is “undue,” a party cannot offer mere

  speculation, but must instead show the “‘manner and extent of the burden and the injurious

  consequences of insisting upon compliance.’” In re New England Compounding Pharmacy, Inc.

  Prod. Liab. Litig., No. MDL 13-2419-FDS, 2013 WL 6058483, at *6 (D. Mass. Nov. 13, 2013).2

  Caremark has failed to sustain this burden.

         A.      Caremark Has Failed to Substantiate Its Claim of Burden

         Beyond stating that Plaintiffs’ requested search would yield 3,156 documents, Caremark

  offers no factual support whatsoever establishing the existence of any burden that may be undue.

  This failure is particularly notable in light of Caremark’s prior agreement to provide Plaintiffs with

  information regarding the cost of its prior search, which it still has not done. Alexander Decl.,

  ¶¶13 & 16. While such information could have potentially substantiated Caremark’s claim of

  undue burden, Caremark’s continuing failure to provide such information to Plaintiffs or the Court

  should continue to weigh heavily against a finding that any burden of compliance is undue.



  2
         Unless otherwise indicated, citations are omitted and emphasis is added.



                                                         7
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 11 of 22 PageID #: 870




            The identification of 3,156 documents using Plaintiffs’ requested search terms

  demonstrates, as Plaintiffs claimed, that the overly restrictive search terms Caremark chose to

  apply were patently deficient.       Caremark previously identified and produced only eight

  communications between 2016 and 2018.             That Caremark has now identified over 3,000

  documents using terms that it initially agreed were reasonable and applied to its initial search

  further confirms that there is not just a gap in the record, but a potentially significant one.

            As Caremark acknowledges, however, it will likely not need to review all 3,156 documents

  because the reported figure is overinclusive and “almost certainly includes duplicate” documents

  that would not need to be reproduced. Response at 2. It is unclear how many of the identified

  documents are communications or their attachments, as opposed to purely internal documents.

  Caremark’s failure to provide this to Plaintiffs so that they could collaboratively craft a potentially

  less burdensome search, or to the Court, forecloses its claim that any burden is undue. See, e.g.,

  Axcan Scandipharm Inc. v. Ethex Corp., Civil No. CV 07-2556 (RHK/JSM), 2008 WL 11349882,

  at *17 (D. Minn. Dec. 31, 2008) (rejecting a hit count alone as “of very limited use to the Court”

  and noting that until a party “de-duplicates the results for identical documents, performs and

  reviews at least a reasonable sampling of documents (with and without certain search terms) to

  develop a realistic estimate of the numbers of documents likely to be responsive and non-

  privileged from each search, and then calculates the time and expense associated with a search for,

  review and production of these different searches, neither it nor the Court has any basis to conclude

  that inclusion of more search terms is too burdensome or that the burden is exceeds the benefit of

  the search”).

            Regardless, a review of 3,156 documents is proportional to the needs of the underlying

  action.    As the party defending the underlying action, Walgreens collected over 5 million




                                                     8
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 12 of 22 PageID #: 871




  documents for review, out of which 1.3 million documents were responsive to the parties’ agreed-

  upon search terms, Forth ECF No. 137 at 5, which included the terms Plaintiffs seek to have

  applied here, including “psc”, “u pre/2 c”, and “usual w/2 cust*”. Alexander Decl., ¶4. Thus, any

  burden associated with reviewing 3,156 documents – which represents less than 0.25% of the

  documents identified in the underlying action – for a time period in which Caremark has only

  produced eight communications, is not undue or disproportionate, especially given the relevance

  of events that occurred in 2016-2018.            Cf. Brown v. Barnes & Noble, Inc., No.

  116CV07333RAKHP, 2019 WL 7168146, at *3 n.3 (S.D.N.Y. Dec. 23, 2019) (noting that the

  “average case can involve the collection and/or review of 100 gigabytes of data, which is

  equivalent to 6.5 million pages of Microsoft Word documents”).

         B.      Caremark Grossly Distorts the Factual Record

         Caremark’s Response is rife with mischaracterizations of the factual record. Perhaps most

  egregious is Caremark’s recitation of its search efforts. Caremark’s first unilateral “search”

  considered only of the leftover scraps from the Corcoran and Sheet Metal cases, which Caremark

  acknowledges “were limited to July 31, 2015” and did not include any communications made

  beyond that point. Response at 12 n.12. Caremark claims that this search resulted in the

  production of “735 pages of e-mails and other documents,” Response at 8, which may sound

  impressive, but fails to recognize that Caremark actually produced only 64 communications from

  a nearly seven-year period. Alexander Decl., ¶11. Caremark acknowledges that it designed its

  search “without the input of either party,” but fails to explain why. Caremark only offers that its

  counsel “felt he could wait no longer,” Response at 8, an explanation that falls short given

  counsel’s repeated failure to substantively meet and confer with Plaintiffs as explained infra

  Section II.C. Indeed, if counsel had informed Plaintiffs that he would be leaving on paternity

  leave, Plaintiffs would have accommodated Caremark’s counsel as a matter of professional


                                                  9
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 13 of 22 PageID #: 872




  courtesy. Had Caremark engaged with Plaintiffs, Plaintiffs would have reiterated that, as set out

  in Plaintiffs’ October 16, 2019 letter, Ex. 11 at 2-3, they were having difficulty identifying

  communications related to the                                                              , and thus,

  any search that was limited to July 31, 2015 was certain to be insufficient.

         Caremark claims that its second unilateral search was conducted “directly in response to

  the information in Plaintiffs’ January 21, 2020 letter.” Response at 9. That letter, however, did

  not ask Caremark to undertake a unilateral search. Rather, Plaintiffs specifically stated that they

  “seek to meet and confer with Caremark regarding its search for such communications” to

  understand why there was a gap in the record. Ex. 12 at 3. Plaintiffs further asked to “meet and

  confer to discuss the set of custodians,” and “to propose a set of search terms to facilitate

  Caremark’s search following the parties’ agreement on the custodians to be searched.” Id. at 4.

  No fair reading of that letter conveys any understanding that Caremark would undertake a

  unilateral search without any further substantive meet and confers. Nor should have Plaintiffs

  expected otherwise in light of the discovery rules that require parties and non-parties alike “to meet

  and confer about custodians of relevant ESI, date ranges for searches of ESI, and other search

  parameters.” Brown, 2019 WL 7168146, at *3 (collecting cases).

         More puzzling still is Caremark’s unilateral decision to narrow the search terms it used in

  its initial search. Instead of searching for documents using the terms it previously recognized were

  likely to identify responsive documents, including “PSC,” (usual w/2 cust*), and (u pre/2 c),

  Caremark instead chose to search using overly restrictive terms like “prescription savings club”

  and “usual and customary charge.” As set forth in Plaintiffs’ Motion, these narrow terms were

  guaranteed to exclude responsive communications. Motion at 11-12. Caremark knew and

  understood that it and Walgreens referred to and utilized the term “PSC” to refer to the Prescription




                                                   10
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 14 of 22 PageID #: 873




  Savings Club, yet Caremark provides no explanation whatsoever for its decision to unilaterally

  narrow the terms it had previously deemed reasonable, likely because the decision is indefensible.

  It is thus no surprise that Caremark’s search identified only eight responsive communications.

         Having failed to meet and confer with Plaintiffs to discuss the basic parameters of an ESI

  search, such as the appropriate custodians, search terms, and date ranges, Caremark now admits

  that the date range it unilaterally selected may not have, in fact, identified all of the relevant

  meetings that Caremark had with Walgreens. Response at 13. But Plaintiffs specifically and

  repeatedly informed Caremark that the relevant negotiations “spanned many months.” E.g., Ex.

  15 at 4; Ex. 13 at 2 (characterizing the lack of associated communications as “especially troubling

  in light of in-person meetings that Caremark employees had at Walgreens in 2017”). Further, as

  a participant in those meetings, Caremark and its employees should have known exactly when any

  relevant meetings took place. Caremark’s counsel affirmatively represented that Caremark’s

  “search” would specifically involve asking the relevant custodians what meetings they recalled

  attending before searching for all associated communications. Ex. 15 at 2. Counsel further

  represented that he “asked the three current employees who you believe attended the meeting for

  documents they have associated with that meeting.” Id. Thus, Caremark cannot credibly claim

  that it was unaware when the relevant meetings took place. Moreover, Caremark’s claim that its

  second ESI search was undertaken only for the period “June 1, 2017 through July 31, 2017,”

  Response at 9, directly contradicts counsel’s repeated representations that Caremark engaged in a

  search that considered a “three-month period.” See, e.g., Ex. 17 at 1; Ex. 18 at 1. Having failed

  to substantively meet and confer with Plaintiffs, Caremark cannot now claim that any

  misunderstanding based on its jumping the gun was innocent.




                                                  11
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 15 of 22 PageID #: 874




         Finally, Caremark claims that “Plaintiffs make much of the fact that performed this second

  search in-house,” Response at 13, but that is simply not true. Instead, because Plaintiffs were only

  interested in receiving the requested communications, and mindful of their obligations pursuant to

  Fed R. Civ. P. 45 to minimize the burden on Caremark, Plaintiffs specifically told Caremark that

  “Plaintiffs would not require the use of an independent third-party vendor, as [Caremark’s counsel]

  indicated [he] believed [Plaintiffs] would.” Ex. 17 at 1. Plaintiffs further specifically confirmed

  that they would “accept an electronic search conducted by Caremark’s IT professionals.” Id. That

  Caremark conducted its search in-house, though, was relevant “to the extent that Caremark intends

  to claim that conducting the requested search Plaintiffs request is unduly burdensome.” Ex. 16 at

  1. Plaintiffs accordingly requested that Caremark “identify the costs incurred in conducting” its

  second ESI search, id., which Caremark agreed to do, Ex. 17 at 1, but never did. Alexander Decl.,

  ¶16. Indeed, to the extent Caremark continues to raise cost and burden as a basis to deny Plaintiffs’

  Motion, the record is devoid of any information Caremark can cite to support its argument.

         In sum, Caremark’s first uniliteral search was, from the start, deficient and not designed to

  identify the relevant communications with Walgreens between 2016 and 2018. Caremark’s second

  unilateral search was the result of willful blindness that applied facially deficient search terms to

  an incomplete time period. Caremark cannot now claim that any burden associated with correcting

  its self-inflicted errors would be undue.

         C.      Caremark Demonstrates Its Failure to Meet and Confer Consistent with an
                 Open and Transparent Discovery Process

         Caremark seeks to claim burden on the basis of issues that it never disclosed to Plaintiffs

  and that it should have raised through the meet and confer process.

         For example, in its Response, Caremark discloses for the very first time that one of the

  requested custodians, Thao Pham, was actually an attorney. Despite a record that spans more than



                                                   12
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 16 of 22 PageID #: 875




  700 pages of exhibits addressing Plaintiffs’ Motion, Caremark cannot cite a single page where it

  previously disclosed what it attempts to characterize as an important fact bearing on its potential

  burden.

         In prior correspondence, when Caremark had the opportunity to disclose that Ms. Pham

  was an attorney, Caremark’s counsel instead represented only that he “cannot say at this time what

  documents, if any, remain at Caremark from the email account of Ms. Pham, a former employee.

  She left Caremark for another company several years ago.”            Ex. 14.    Such basic factual

  information, such as whether a requested custodian is an attorney, should not be disclosed for the

  first time in the process of adversarial briefing, but is exactly the type of information that should

  have been disclosed as part of an open and transparent discovery process. See Brown, 2019 WL

  7168146, at *3; Apple, Inc. v. Samsung Elecs. Co., No. 12-CV-0630-LHK PSG, 2013 WL

  1942163, at *3 (N.D. Cal. May 9, 2013).

         Caremark’s failure to timely disclose basic factual information about a requested custodian

  is, however, as disappointing as it is irrelevant. Plaintiffs’ Motion asks the Court to compel only

  communications between Caremark and Walgreens. By their nature, such communications would

  not be privileged because “[w]hen otherwise privileged communications are disclosed to a third

  party, the disclosure destroys the confidentiality upon which the privilege is premised.” In re

  Keeper of Records, 348 F.3d 16, 22 (1st Cir. 2003).           Thus, because Plaintiffs seek only

  communications that were necessarily disclosed to a third party, and Caremark asserts no other

  basis for a claim of privilege, Caremark’s claim of burden on account of Ms. Pham’s status as an

  attorney is of no moment.

         Caremark further attempts to claim that the burden of running Plaintiffs’ requested search

  is undue because the search terms are “not designed to identify only Caremark-and-Walgreens




                                                   13
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 17 of 22 PageID #: 876




  communications.” Response at 3-4 & n.3. Caremark instead suggests that the search terms should

  instead include “@walgreens.com” in the “to/from/cc line” (and presumably bcc line) of any

  email. Response at 4 n.3. Plaintiffs are not opposed to replacing the reference to “Walgreens” in

  their proposed search terms with such a term; however, Plaintiffs note that this is exactly the sort

  of modification that the parties should have been able to discuss during the meet and confer

  process, rather than through adversarial briefing.

         D.      Caremark Inappropriately Attempts to Collectivize Its Claim of Burden by
                 Reference to Other Subpoenas Brought by Other Parties, None of Whom Are
                 Currently Before the Court

         Caremark cites no authority suggesting that it is appropriate to weigh the burden imposed

  by Plaintiffs’ subpoena by reference to the collective impact of other subpoenas of unknown scope

  brought by parties that are not before the Court.

         As a factual matter, Caremark’s claim that such other subpoenas present a burden is

  disingenuous. For example, Caremark complains about the receipt of two subpoenas from

  Plaintiffs in the underlying action. The first was the initial subpoena. Ex. 2. Then, as discussed

  with Caremark, “to account for the discovery Plaintiffs received from [Walgreens],” Plaintiffs

  served an amended subpoena in which the “categories of documents requested in the subpoena

  were narrowed from those contained in the original subpoena.” Ex. 11 at 1; see also Ex. 4. Further,

  “[t]he scope of the subpoena was also narrowed for the express purpose of reducing Caremark’s

  burden in preparing for deposition and producing responsive documents.” Ex. 11 at 1. It is unclear

  why Caremark feels burdened by Plaintiffs’ decision to narrow the scope of its subpoena to reduce

  the potential burden to Caremark.

         Caremark identifies two other actions in which it has received subpoenas, claiming that in

  the past four years, Caremark – one of the largest PBMs in the country – has been burdened by the

  receipt of “ten” subpoenas. Response at 3. Caremark, however, concedes that in response to these


                                                  14
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 18 of 22 PageID #: 877




  subpoenas, it has done little more than hand over the publicly available documents from Corcoran.

  See Response at 3 (conceding that Caremark has run no searches in response to any other

  subpoena). Thus, at most, Caremark’s supposed burden consists of meeting and conferring in two

  other actions.

         Indeed, Caremark characterizes a letter sent by counsel in another action as “harassing,”

  (Response at 14 citing Geyerman Decl., Ex. 16) but fails to explain why. From all appearances,

  the letter is a run-of-the-mill memorialization of the parties’ meet and confer efforts, which only

  further establishes that Caremark appears to consider the very receipt of a subpoena as an undue

  burden. This notion cannot be reconciled with Rule 45, which expressly authorizes the issuance

  of subpoenas to non-parties like Caremark.

         For Caremark to claim that responding to these subpoenas is burdensome “confuses undue

  burden with its obligations, once subject to a subpoena, to participate in transparent and

  collaborative discovery.” Apple, Inc., 2013 WL 1942163, at *3 (further noting that “[t]hird-party

  status does not confer a right to obfuscation or obstinacy”). Caremark’s attempt to collectivize its

  claim of burden thus fails.

  III.   Caremark is Not Entitled to Cost Shifting

         Caremark asks the Court to order Plaintiffs to reimburse all costs associated with

  conducting the search Caremark should have run in the first instance. To be clear, Plaintiffs never

  refused to consider paying Caremark’s costs to the extent appropriate. In fact, the opposite is

  true. See Exs. 14 & 15 at 4; Alexander Decl., ¶13. It is important to note that in responding to the

  subpoena, Caremark has yet to perform a forensically sound collection of ESI. Instead, Caremark

  merely ran unilaterally selected search terms across ESI previously collected in 2015 for different

  actions, which necessarily means Caremark’s search would not have resulted in the production of

  responsive information in the 2016-2018 time frame. Caremark’s second search was similarly run


                                                  15
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 19 of 22 PageID #: 878




  in-house, and despite repeated requests from Plaintiffs to meet and confer regarding search terms

  and custodians, Caremark again proceeded unilaterally.          Thus, Caremark’s self-proclaimed

  victimization over having to perform a so-called “third” search is a sham.             It is facially

  unreasonable for Caremark to claim it is being forced to perform a “third” search when it never

  should have undertaken the first two searches in a patently deficient manner without consultation

  with Plaintiffs.   Importantly, when Caremark claimed that performing a forensically sound

  collection would cause undue burden, Plaintiffs requested that Caremark provide Plaintiffs with

  specific information regarding the burden and cost associated with obtaining relevant custodian

  email files and running search terms to respond to Request Nos. 2, 3 and 4. Exs. 14 & 15 at 4;

  Alexander Decl., ¶13. Despite agreeing to do so, to date, Ex. 16 at 1, Caremark has not provided

  such information. Alexander Decl., ¶¶15 & 16. As explained above, Caremark repeatedly failed

  to provide Plaintiffs with information that Plaintiffs could have considered to limit the potential

  burden on Caremark. This includes the failure to disclose: the terms it used to conduct its searches;

  that one of the requested custodians was an attorney; a privilege log (which would have revealed

  the same); and any information regarding the costs associated with conducting its ESI search,

  despite agreeing to do so. Caremark’s refusal to engage in good faith in the meet and confer

  process, which may have resulted in increased costs and burden to Caremark, does not warrant the

  imposition of cost-shifting to Plaintiffs when Caremark does not meet its burden under the relevant

  legal standard, which Caremark fails to cite.

         An inquiry into whether cost-shifting is appropriate requires consideration of three factors:

  “(1) whether the non-party has an interest in the outcome of the litigation; (2) whether the non-

  party can more readily bear the costs of production than the requesting party; and (3) whether the

  litigation is of public importance.” High Rock Westminster St., LLC v. Bank of Am., N.A., C.A.




                                                   16
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 20 of 22 PageID #: 879




  No 13-500S, 2014 WL 12782611, at *1 (D.R.I. June 17, 2014). Each factor cuts against

  Caremark’s request.

         As to the first prong, courts consider “whether the non-party was substantially involved in

  the underlying transaction and could have anticipated that such transaction could potentially spawn

  litigation or discovery.” Wells Fargo Bank, N.A. v. Konover, 259 F.R.D. 206, 207 (D. Conn. 2009)

  (collecting cases). As one of the PBMs that Plaintiffs will show willingly turned a blind eye to

  Walgreens’s reporting of artificially inflated usual and customary prices, Caremark was involved

  in potentially millions of transactions that form the basis of Plaintiffs’ allegations. Moreover,

  Caremark is a current defendant in Sheet Metal and the subsidiary of the defendant in Corcoran,

  both of which are class actions challenging a similar attempt to artificially inflate “usual and

  customary prices.” Caremark was thus not only aware that its actions could spawn litigation (and

  the resulting issuance of subpoenas), but also has a direct interest in the outcome of the underlying

  action. This factor heavily cuts against any request for cost-shifting.

         As to the second prong, Caremark does not address, let alone refute, Plaintiffs’ claim that

  its corporate parent, CVS Health Corp., raked in revenues exceeding $130 billion in each of the

  last three years. Motion at 22. Plaintiffs, by contrast, are consumers and third-party payers who

  are represented by counsel working on a contingent basis. Thus, this factor also heavily cuts

  against any award of cost-shifting. High Rock Westminster St., LLC, 2014 WL 12782611, at *2

  (declining to shift costs where non-party was “a major global real estate services company that has

  the internal expertise and resources to bear the costs of compliance”); In re World Trade Ctr.

  Disaster Site Litig., No. 21 MC 100 (AKH), 2010 WL 3582921, at *2 (S.D.N.Y. Sept. 14, 2010)

  (declining to shift costs to non-party non-profit that was “equipped to shoulder these costs, even




                                                   17
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 21 of 22 PageID #: 880




  recognizing that like all non-profit hospitals, it is pressed financially in many other aspects of its

  core activities”).

          As to the final prong, the underlying litigation is of clear public importance. As alleged in

  Plaintiffs’ Third Amended Complaint, 90% of Americans have private insurance and 89% of

  dispensed prescriptions are generic drugs. Ex. 1, ¶¶2-3. For more than a decade Walgreens (and

  Caremark’s corporate parent) are alleged to have artificially inflated the price of these generic

  prescription drugs, raising the cost of healthcare for insured Americans. Id., ¶¶8-11. It requires

  no citation to know that healthcare costs remain an ongoing issue of critical public importance.

  Thus, this factor also weighs against Caremark’s request.

          The Court should not shift to Plaintiffs any costs Caremark might incur by running the

  search it should have run in the first instance.

                                            CONCLUSION

          For the foregoing reasons, the Court should grant Plaintiffs’ Motion.


  Dated: July 17, 2020                           Respectfully Submitted,
                                                 SCOTT+SCOTT ATTORNEYS AT LAW LLP



                                                  /s Joseph P. Guglielmo
                                                 Joseph P. Guglielmo (pro hac vice)
                                                 Carey Alexander (pro hac vice)
                                                 The Helmsley Building
                                                 230 Park Avenue, 17th Floor
                                                 New York, NY 10169
                                                 Telephone: 212-223-4478
                                                 Facsimile: 212-223-6334
                                                 jguglielmo@scott-scott.com
                                                 calexander@scott-scott.com

                                                 Erin Green Comite (pro hac vice)
                                                 SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                 156 S. Main Street



                                                     18
Case 1:20-mc-00007-MSM-PAS Document 13 Filed 07/17/20 Page 22 of 22 PageID #: 881




                                     P.O. Box 192
                                     Colchester, CT 06415
                                     Telephone: 860-531-2632
                                     Facsimile: 860-537-4432
                                     ecomite@scott-scott.com

                                     Jason H. Alperstein
                                     Mark J. Dearman
                                     Stuart A. Davidson
                                     ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                     120 East Palmetto Park Road, Suite 500
                                     Boca Raton, FL 33432
                                     Telephone: 561-750-3000
                                     Facsimile: 561-750-3364
                                     jalperstein@rgrdlaw.com
                                     mdearman@rgrdlaw.com
                                     sdavidson@rgrdlaw.com

                                     Interim Co-Lead Counsel

                                     Edward Roy
                                     James O’Neil
                                     O’NEIL LAW
                                     The Meadows, Suite A-103
                                     1130 Ten Rod road
                                     North Kingstown, RI 02852
                                     Telephone: 401 667-7111
                                     Facsimile: 401 667-7112
                                     edward_roy@hotmail.com
                                     jamesoneil228@gmail.com

                                     Local Counsel




                                       19
